DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on February 4, 2021 and April 25, 2022 comply with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,579,873.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed towards the common subject matter.
	The claims in the present application define the invention differently from the claims in the issued U.S. Patent No. 10,579,873, however they are not patentably distinguishable from the claims in the other copending applications. In re White et al., 160 USPQ 417, In re Thorington et al., 163 USPQ 644.
	For example, comparing representative claim 1 of the present application with representative claim 1 of issued U.S. Patent No. 10,579,873. Claim 1 of the present application recites: An inventory control device comprising (Claim 1 of issued U.S. Patent No. 10,579,873 recites: An automated asset management system comprising); a plurality of storage locations for storing objects (Claim 1 of issued U.S. Patent No. 10,579,873 recites: a plurality of storage locations for storing objects); a processor (Claim 1 of issued U.S. Patent No.  recites: a processor); and a sensing device configured to determine presence or absence of the objects in the plurality of storage locations (Claim 1 of issued U.S. Patent No. 10,579,873 recites: an image-based sensing system comprising at least a camera configured to generate images used to determine presence or absence of objects configured to be stored in the plurality of storage locations); wherein the processor is configured to perform a tool training process by performing a tool training scan of the plurality of the storage locations to associate a particular object with an attribute of a particular storage location, determining, based on the tool training scan, whether a tag encoding a unique identifier is present on the particular object (Claim 1 of issued U.S. Patent No. 10,579,873 recites: a processor and a non-transitory machine readable recording medium storing program instructions which, when executed by the processor, cause the processor to perform a tool training process for automatically storing in the database a unique identifier encoded on a tag of an object by performing using the image-based sensing system a first scan of the storage locations while a particular storage location associated with a particular object subject to the tool training is empty, and storing an image attribute of the particular storage location while the particular storage location is empty, performing using the image-based sensing system a second scan of the storage locations while the particular storage location associated with the particular object subject to the tool training is occupied by the particular object, and storing an image attribute of the particular storage location while the particular object is present, determining, based on an image captured during the second scan, whether a tag encoding a unique identifier is present on the particular object); and updating a database storing data relating to the objects to include the unique identifier of the tag determined to be present on the particular object (Claim 1 of issued U.S. Patent No. 10,579,873 recites: and updating the database storing data relating to the objects configured to be stored in the plurality of storage locations of the asset management system to include, in association with stored data relating to the particular object, the unique identifier of the tag determined to be present on the particular object).
As the comparison shows the claims recite common subject matter, and the differences relate to the wording of the claimed limitations, and the processing is carried out on the data and/or elements in no way affects how the data would be received from an input, processed and output within the context of the claims. Therefore, the substitution of the different wording would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. While claim 1 of issued U.S. Patent No. 10,579,873 includes additional limitations that are not set forth in the instant claim 1, the use of transitional term "comprising" in the instant claim 1 fails to preclude the possibility of additional elements, so that instant claim 1 fails to define an invention that is patentably distinct from claim 1 of issued U.S. Patent No. 10,579,873. Furthermore the elements of instant claim 1 are fully anticipated by the patented claim, and anticipation is “the ultimate or epitome of obviousness (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
	Claims 2-20 of the present application recite limitations which are in most cases word for word the same limitations as found in claims 2-17 respectively of issued U.S. Patent No. 10,579,873. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,943,112.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed towards the common subject matter.
	The claims in the present application define the invention differently from the claims in the issued U.S. Patent No. 10,943,112, however they are not patentably distinguishable from the claims in the other copending applications. In re White et al., 160 USPQ 417, In re Thorington et al., 163 USPQ 644.
	For example, comparing representative claim 1 of the present application with representative claim 1 of issued U.S. Patent No. 10,943,112. Claim 1 of the present application recites: An inventory control device comprising (Claim 1 of issued U.S. Patent No. 10,943,112 recites: An automated asset management system comprising); a plurality of storage locations for storing objects (Claim 1 of issued U.S. Patent No. 10,943,112 recites: a plurality of storage locations for storing a plurality of objects, wherein the plurality of objects include at least one of a common object, and wherein the plurality of storage locations include at least two storage locations having an substantially identical shape for fittingly receiving the common object); a processor (Claim 1 of issued U.S. Patent No. 10,943,112 recites: a processor); and a sensing device configured to determine presence or absence of the objects in the plurality of storage locations (Claim 1 of issued U.S. Patent No. 10,943,112 recites: a camera configured to generate images used to determine presence or absence of the objects); wherein the processor is configured to perform a tool training process by: performing a tool training scan of the plurality of the storage locations to associate a particular object with an attribute of a particular storage location, determining, based on the tool training scan, whether a tag encoding a unique identifier is present on the particular object (Claim 1 of issued U.S. Patent No. 10,943,112 recites: a processor and a non-transitory machine readable recording medium storing program instructions which, when executed by the processor, cause the processor to perform a process that includes performing, using the camera of the automated asset management system, a scan of the storage locations while the at least one of the common object is stored in the other of the at least two storage locations having the substantially identical shape, determining, based on an image generated by the camera during the scan and including an image of the tag encoding the unique identifier of the at least one of the common object, that the at least one of the common object is stored in the other of the at least two storage locations having the substantially identical shape); and updating a database storing data relating to the objects to include the unique identifier of the tag determined to be present on the particular object (Claim 1 of issued U.S. Patent No. 10,943,112 recites: and updating the database of the asset management system to replace the information predesignating the one of the at least two storage locations having the substantially identical shape for the at least one of the common object with information pre-designating the other of the at least two storage locations having the substantially identical shape for the at least one of the common object).
As the comparison shows the claims recite common subject matter, and the differences relate to the wording of the claimed limitations, and the processing is carried out on the data and/or elements in no way affects how the data would be received from an input, processed and output within the context of the claims. Therefore, the substitution of the different wording would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. While claim 1 of issued U.S. Patent No. 10,943,112 includes additional limitations that are not set forth in the instant claim 1, the use of transitional term "comprising" in the instant claim 1 fails to preclude the possibility of additional elements, so that instant claim 1 fails to define an invention that is patentably distinct from claim 1 of issued U.S. Patent No. 10,943,112. Furthermore the elements of instant claim 1 are fully anticipated by the patented claim, and anticipation is “the ultimate or epitome of obviousness (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
	Claims 2-20 of the present application recite limitations which are in most cases word for word the same limitations as found in claims 2-20 respectively of issued U.S. Patent No. 10,943,112. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6 and 15-19 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Pixley et al. (U.S. Patent Application Publication No. US 2013/0250117 A1) (hereafter referred to as “Pixley”).  
	With regard to claim 1, Pixley describes a plurality of storage locations for storing objects (see Figure 1 and refer for example to paragraph [0031]); a processor (refer for example to paragraph [0052]); and a sensing device configured to determine presence or absence of the objects in the plurality of storage locations (see Figure 4 and refer for example to paragraphs [0036], [0037] and [0039]), wherein the processor is configured to perform a tool training process by performing a tool training scan of the plurality of the storage locations to associate a particular object with an attribute of a particular storage location (see Figure 4 and refer for example to paragraphs [0038], [0042], [0044] and [0113]), determining, based on the tool training scan, whether a tag encoding a unique identifier is present on the particular object (refer for example to paragraphs [0008], [0009], [0044], [0046] and [0049]), and updating a database storing data relating to the objects to include the unique identifier of the tag determined to be present on the particular object (refer for example to paragraphs [0005] and [0051]).
As to claim 2, Pixley describes wherein the tool training process further includes a first scan of the plurality of the storage locations configured to associate the particular object with an attribute of the particular storage location while the particular object is empty (refer for example to paragraphs [0042]).
In regard to claim 3, Pixley describes wherein the tool training process further includes a second scan of the plurality of the storage locations configured to associate the particular object with an attribute of the particular storage location while the particular object is present (refer for example to paragraphs [0045]).
With regard to claim 4, Pixley describes device of claim 1, wherein the sensing device includes an image-based sensing device (see Figure 4 and refer to paragraphs [0035] through [0038]).
In regard to claim 6, Pixley describes wherein the processor determines presence of the tag encoding the unique identifier on a particular inventory control device by detecting the tag in a portion of an image associated with the particular object (refer for example to paragraphs [0008], [0049], [0050] and [0051]).
In regard to claim 15, Pixley describes wherein the processor updates the database storing data relating to the objects to replace a previously stored identifier associated with the particular object with the unique identifier of the tag determined to be present on the particular object (refer for example to paragraphs [0005] and [0051]).
With regard to claim 16, Pixley describes wherein the processor updates the database storing data relating to the objects by creating an entry associated with the data relating to the particular object determined to be present and including the unique identifier of the tag determined to be present on the particular object (refer for example to paragraphs [0005] and [0051]).
As to claim 17, Pixley describes performing a tool training scan of the plurality of the storage locations to associate a particular object with an attribute of a particular storage location (see Figures 1 and 4, refer for example to paragraphs [0031], [0036], [0037], [0038], [0039], [0042], [0044] and [0113]); determine, based on the tool training scan, whether a tag encoding a unique identifier is present on the particular object (refer for example to paragraphs [0008], [0009], [0044], [0046] and [0049]); and update a database storing data relating to the objects to include the unique identifier of the tag determined to be present on the particular object, wherein the attributes stored in the database are configured to determine presence or absence of the objects from the storage locations based on a sensing device (refer to paragraphs [0005] and [0051]).
In regard to claim 18, Pixley describes wherein the performing the tool training scan further includes perform a first scan of the plurality of the storage locations to associate a particular object with an attribute of a particular storage location while the particular object is empty (refer for example to paragraphs [0042]); and perform a second scan of the plurality of the storage locations to associate a particular object with an attribute of the particular storage location while the particular object is present (refer for example to paragraph [0045]).
With regard to claim 19, Pixley describes wherein the determining whether a tag encoding a unique identifier is present on the particular object comprises identifying, in an image generated by the sensing device during the second scan, a portion of the image that includes the particular object, and determining whether the tag is present in the identified portion of the image (refer for example to paragraphs [0008], [0049], [0050] and [0051]).


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Urban disclose systems similar to applicant’s claimed invention.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 1:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
October 28, 2022